Citation Nr: 1101133	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for left arm carpal tunnel 
syndrome, to include as secondary to service-connected 
epicondylitis.

2.  Entitlement to service connection for right arm ulnar 
neuritis and carpal tunnel syndrome. 

3.  Entitlement to service connection for a stomach disorder, to 
include peptic ulcer disease and gastro-esophageal reflux disease 
(GERD).

4.  Entitlement to service connection for chronic foot pain with 
skin growth.

5.  Entitlement to a compensable disability rating for post-
operative fibrocystic breast disease.  

6.  Entitlement to a 10 percent disability evaluation for 
multiple noncompensable disabilities.
	



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to July 1982 and 
from October 1985 to September 1994.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, which denied 
the Veteran's claims for service connection for left arm carpal 
tunnel syndrome, right arm ulnar neuritis and carpal tunnel 
syndrome, a stomach disorder, and for chronic foot pain with skin 
growth, as well as her request for a compensable disability 
rating for post-operative fibrocystic breast disease, and for 
entitlement to a 10 percent disability evaluation for multiple 
noncompensable disabilities. 

Regarding the left and right arm issues, the Board notes that the 
Veteran originally requested service connection for bilateral arm 
pain; historically however, she was granted service connection 
for epicondylitis of the left elbow in October 1994 with a 0 
percent (noncompensable) disability rating.  As her left arm has 
been granted a service-connected condition, the Veteran's 
representative has indicated in the June 2010 Informal Brief of 
Appellant in Appealed Case, that this raises an alternate theory 
of entitlement in that her left arm carpal tunnel syndrome might 
be considered as secondary to her service-connected 
epicondylitis.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. 
Cir. 2004 (holding that when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered).  As the left and right arm claims present separate 
issues, the Board has separated the two accordingly.  

In December 2005, the Veteran testified at a hearing at the RO in 
Jackson, Mississippi, before a Decision Review Officer (DRO).  A 
copy of the transcript has been associated with the record. 

After the agency of original jurisdiction (AOJ) issued the May 
2006 statement of the case (SOC), in January 2009, the Board 
received additional medical evidence including evidence of 
treatment relevant to her claim of service connection for a 
stomach disorder.  The AOJ has not considered these records, and 
the Veteran has not signed a waiver of initial AOJ consideration 
for these records.  See 38 C.F.R. § 20.1304(c) (2010).  In fact, 
when consulted the Veteran requested that the additional evidence 
be given initial review by the AOJ.  As all of her service 
connection claims on appeal are being remanded by the Board for 
additional development, this evidence will be considered by the 
AOJ before the appeal is returned to the Board.  Therefore, the 
Board finds that any error in failing to furnish AOJ adjudication 
considering the new evidence prior to Board appellate review is 
not prejudicial as to the Veteran's service connection claims.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Furthermore, 
in regards to her claim for a compensable disability rating for 
her service-connected post-operative fibrocystic breast disease, 
none of the new evidence submitted shows relevant treatment or 
symptoms for this service-connected disorder.  Therefore the new 
evidence is not pertinent to the increased rating claim being 
decided by the Board at this time, such that a waiver is not 
necessary under 38 C.F.R. § 20.1304 (2010).

The issues of service connection for left arm carpal tunnel 
syndrome, right arm ulnar neuritis and carpal tunnel syndrome, a 
stomach disorder, chronic foot pain with skin growth, and 
entitlement to a 10 percent disability rating for multiple 
noncompensable disorders, are addressed in the REMAND portion of 
the decision below and are REMANDED to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's service-connected post-operative fibrocystic 
breast disease does not manifest with effects of impairment of 
the gynecological system or breast.

2.  The Veteran's service-connected post-operative fibrocystic 
breast disease residuals manifest with some symptoms of periodic 
pain and tenderness, as well as a residual scar.  However, the 
scar is not considered a deep scar, nor does she experience any 
limitation of motion due to the scar.  Her residual scar does not 
affect an area of 144 inches or greater, is not unstable, and has 
not been found to be painful or disfiguring on examination.


CONCLUSION OF LAW

The criteria for a compensable disability rating for post-
operative fibrocystic breast disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.117, 4.118, 
Diagnostic Codes 7628, 7801-7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in May 2005.  
That letter effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing her about the information and 
evidence not of record that was necessary to substantiate her 
higher rating claim for her service-connected post-operative 
fibrocystic breast disease; (2) informing her about the 
information and evidence the VA would seek to provide; and (3) 
informing her about the information and evidence that she was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the July 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, required by the United States Court of Appeals for Veterans 
Claims (Court).  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) 
(Dingess).  

Concerning her claims for a compensable rating for post-operative 
fibrocystic breast disease, in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008), the Court held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the Veteran that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the Veteran's employment and daily life.  The 
Court also required notice as to the requirements of the relevant 
Diagnostic Code.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently vacated the 
Court's previous decision in Vasquez-Flores, concluding that 
generic notice in response to a claim for an increased rating is 
all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 
1270, 1277-78 (Fed. Cir. 2009).

In this case, the Veteran was provided with general notice as to 
the requirements for an increased rating in the May 2005 notice 
letter.  Furthermore, the Veteran provided statements and 
evidence to the VA which shows that she is aware of the general 
criteria for proving a claim for an increased rating.  See the 
Veteran's statements at the December 2005 DRO hearing and June 
2006 substantive appeal (VA Form 9).  Finally, the June 2005 
rating decision and the May 2006 statement of the case (SOC) both 
provided the Veteran with a review of the specific criteria which 
had been used to decide her rating.  Given this record, the 
Veteran has clearly been adequately informed of the evidence 
necessary to support her increased rating claim to enable her 
full participation in her case.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  As such, the Board concludes the 
Veteran has been provided with all notice required in this case.

With regards to the timing of her VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary Dingess-compliant 
VCAA notice prior to initially adjudicating her claims in June 
2006, the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to vitiate 
that initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA need 
only ensure that the Veteran receives (or has since received) 
content-complying VCAA notice, followed by readjudication of her 
claim, such that the intended purpose of the notice is not 
frustrated and she is still provided proper due process.  Id. 
120.  In other words, she must be given an opportunity to 
participate effectively in the processing of her claim.  The 
Federal Circuit Court has held that a SOC or a supplemental 
statement of the case (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, 
the provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the AOJ provided Dingess notice in July 2006; however, the 
AOJ failed to cure the timing of its notice by issuing a 
subsequent decision.  In the case of a timing error such as this, 
the Court recently held that the failure of the claimant to 
submit additional evidence following proper notification may 
constitute a waiver of readjudication and render any such error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007) 
(the absence of a subsequent readjudication decision after these 
notices is not prejudicial because the result of such a 
readjudication on the exact same evidence and law previously 
considered would be no different than the previous adjudication).  
Here, the Veteran has not submitted any additional evidence 
pertinent to her increased rating claim in response to the July 
2006 notice letter.  Therefore, the Board concludes that a remand 
for readjudication is not required.

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support her claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured VA treatment records, private 
treatment records as identified by the Veteran, and a VA medical 
examination regarding her post-operative fibrocystic breast 
disease.  The Veteran has submitted personal statements and 
hearing testimony.  The Veteran has not provided authorization 
for the VA to obtain any additional private medical records, nor 
has she indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance her claim has been met.

Regarding the Veteran's VA medical examination, the examination 
was conducted in June 2005, about five years ago.  At the time, 
the examiner thoroughly examined the Veteran, reviewed the 
Veteran's service-connected post-operative fibrocystic breast 
disease.  The examiner also provided a review of the 
manifestations of her service-connected disorder, including her 
scar, occasional discharge, and periodic pain.  Subsequent 
medical treatment records do not show any further treatment for 
this disorder.  The Veteran's statements at the DRO hearing in 
December 2005 and in her June 2006 VA Form 9 also indicate that 
she experiences some tenderness and pain, as well as a residual 
scar from her surgery.  These statements essentially indicate 
that she experiences the same symptoms found at the time of the 
June 2005 VA medical examination, with no apparent increase in 
her condition.  As such, without evidence that her condition has 
worsened since the June 2005 VA medical examination, the Board is 
not required to remand the Veteran's claims for a new VA medical 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).  Furthermore, 
the VA medical examination provided a review of the Veteran's 
symptoms and history regarding her service-connected disorders 
and any associated manifestations, as well as the relevant x-ray 
evidence.  In providing a thorough review of her symptoms, the 
June 2005 VA medical examination is adequate for rating purposes.  
See 38 C.F.R. § 4.2 (a VA medical examination must be adequate 
for rating purposes).  Therefore, the Board concludes that the 
AOJ has fully complied with the duty to provide the Veteran with 
a VA medical examination which is adequate to address the 
service-connected disorder currently on appeal.  



Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of her disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The post-operative fibrocystic breast disease issue currently on 
appeal arises from the claim for an increased rating received by 
the AOJ in January 2005.  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Court recently held that the VA's determination of 
the "present level" of a disability may result in a conclusion 
that the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claims have has been pending.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Board must consider whether 
there have been times when her disabilities have been more severe 
than at others.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, January 
2004) until VA makes a final decision on the claim.  See Hart, 
supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

Analysis - Higher Disability Rating for Post-Operative 
Fibrocystic Breast Disease

The Veteran was granted service connection for post-operative 
fibrocystic breast disease in October 1994 under Diagnostic Code 
7628 with a disability rating of 0 percent (noncompensable) 
rating.  38 C.F.R. § 4.116.  The Veteran currently seeks a 
compensable rating for this disorder.  

Diagnostic Code 7628 provides that benign neoplasms of the 
gynecological system or breast are to be rated according to 
impairment in function of the urinary or gynecological systems, 
or skin.  38 C.F.R. § 4.116.  Here, there is no medical or lay 
evidence of a gynecological or urinary impairment associated with 
or caused by the Veteran's post-operative fibrocystic breast 
disease.  Thus, the Veteran's disability rating for post-
operative fibrocystic breast disease is to be considered under 
the rating codes appropriate for the skin.

Evaluations for scars located on places other than the head, face 
or neck require review under several different diagnostic codes. 

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq.cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.

In this regard, the Board notes that as of October 23, 2008, 
revised provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions are 
applicable only to claims received on or after October 23, 2008.  
See 73 Fed. Reg. 54708 (Sept. 23. 2008).  As the Veteran's claim 
for an increased rating was received in January 2005, these 
revisions do not apply to the present case.  Rather, the 
Veteran's claim will be considered solely under the criteria 
effective as of the date of the claim.

The Veteran was provided with a VA medical examination in June 
2005.  At that time, the examiner noted that the Veteran had a 
history of breast tenderness, seven days prior to her menstrual 
cycle, with more tenderness to the right.  She also had a history 
of rare nipple discharge, indicated as clear to slightly white, 
but had not had any further surgical intevention.  The examiner 
reviewed the results of a June 2005 mammogram which found no 
evidence of breast malignancy.  The Board notes that the 
Veteran's in-service April 1989 operation was to her right 
breast.  The examiner examined the Veteran's right breast and 
found a surgical incision which is "1 cm x 1 mm," darker than 
normal skin tone, with no inflammation, adherence or "keloid."  
The examiner considered the scar to be flat and not disfiguring.  
The examiner summarized her findings regarding the Veteran's 
service-connected post-operative fibrocystic breast disease as 
showing symptoms of tenderness one week prior to her menstrual 
cycle with a well-healed surgical incision to the right breast.  

The Veteran has also provided statements regarding her post-
operative fibrocystic breast disease.  She indicated that she 
experienced tenderness and "a little pain," and that she 
considered that her scar was disfiguring.  See the Veteran's DRO 
hearing pg. 2.  She indicated in her June 2006 VA Form 9, that 
she still experiences occasional pain in the area of her surgery.  
She also indicated that the residual scar has an effect on her 
mental stability.  As such, her description of occasional pain is 
consistent with the VA medical examination of June 2005.  
However, her description of a "disfiguring" scar which affects 
her mental stability, contradicts the description by the VA 
medical examiner.

The Board acknowledges that the Veteran is competent to describe 
a scar.  Layno, 6 Vet. App. at 469; see also 38 C.F.R. 
§ 3.159(a)(2).  However, the Veteran's credibility affects the 
weight to be given to her testimony, and it is the Board's 
responsibility to determine the appropriate weight.  Washington 
v. Nicholson, 19 Vet. App 362, 368 (2005).  When weighing lay 
evidence such as this, the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest 
may also affect the credibility of the evidence.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

In this instance, the Veteran's interest in describing the 
severity and affects of her scar are liable to be influenced by 
her direct financial interest in her rating, resulting in her 
description presenting a more extreme view of her service-
connected disability than is warranted.  Furthermore, she has not 
specifically described the nature of the scar to directly 
conflict with the VA medical examiner's findings.  As such, the 
Board concludes that the lack of any specificity in describing 
her scar as disfiguring without more specificity, taken in 
consideration with her self-interested report, reduces her 
credibility.  

On the other hand, the VA medical examination was conducted by a 
medical professional, with a directive to specifically review the 
extent of the effects of the Veteran's service-connected post-
operative fibrocystic breast disease.  The fact that the 
examination was provided by a qualified medical examiner with no 
interest in the outcome of the Veteran's claim increases the 
probative value of the conclusions provided by the examiner.  
Finally, the June 2005 VA medical examiner's conclusion that the 
Veteran's residuals are not disfiguring is supported by her 
direct observations of the precise measurements of the scar 
measuring 1 centimeter by 1 millimeter, which supports her 
conclusion of a well-healed scar that is not disfiguring.  As 
such, the Board concludes that the June 2005 VA medical 
examination is of greater probative value than the Veteran's 
statements in reviewing the severity of the manifestations of the 
Veteran's disorder.  

As such, the Board concludes that the Veteran's residual scar is 
not deep (does not affect underlying tissue) or cause limited 
motion, such that a compensable rating is not warranted under 
Diagnostic Code 7801.  Her scar does not affect an area of 144 
inches or greater and a compensable rating under Diagnostic Code 
7802 is not appropriate.  Her scar is not unstable and does not 
merit a compensable rating under Diagnostic Code 7803.  Finally, 
there is no evidence that her scar is painful on examination, nor 
does it affect any other system.  Therefore, the Veteran's 
service-connected post-operative fibrocystic breast disease does 
not show any manifestations sufficient to allow the Board to 
grant a compensable rating under the applicable rating criteria.  
38 C.F.R. §§ 4.116, 4.118.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for the 
Veteran's post-operative fibrocystic breast disease.  38 C.F.R. 
§ 4.3.  Based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007), the Board has considered 
whether a staged rating is appropriate.  However, in the present 
case, the Board finds the Veteran's symptoms have remained 
constant throughout the course of the period on appeal, and a 
staged rating is not warranted.

Extra-Schedular Rating for the Veteran's Service-Connected Post-
Operative Fibrocystic Breast Disease

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  In this case, the Board 
notes that the Veteran has indicated that her disorder causes her 
to experience occasional tenderness and pain, and there is an 
indication that she has experienced an occasional discharge.  She 
has also indicated that her residual scar affects her mental 
stability.  See the Veteran's June 2006 VA Form 9.  These factors 
are not generally considered by the rating schedule; however, 
this evidence does not show exceptional or unusual circumstances, 
to suggest that the Veteran is not adequately compensated by the 
regular Rating Schedule.  At most, as related above, the Veteran 
has indicated that she experiences occasional discomfort and 
discharge in addition to her scar.  There is no evidence that 
these symptoms cause interference with her employment.  Finally, 
there is no evidence of inpatient treatment.  Therefore, the 
evidence of record simply does not warrant an extraschedular 
rating.  

In reaching this conclusion, the Board notes that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 
338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable disability rating for post-operative fibrocystic 
breast disease is denied.




REMAND

Before addressing the merits of the Veteran's service connection 
claims, the Board finds that additional development of the 
evidence is required.

First, the Board notes that the Veteran requested an additional 
search for service treatment records (STRs) from her initial 
period of active military service from March 1978 to July 1982.  
See the Veteran's September 2005 statement.  In this regard, VA 
is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a).  VA is required to obtain the Veteran's 
STRs or other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to 
obtain records from a Federal department or agency, the efforts 
to obtain these records must continue until they are obtained 
unless it is reasonably certain they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2), (c)(3).  

Review of the claims file reveals that the AOJ has obtained STRs 
from the Veteran's latter period of service from October 1985 to 
September 1994; however, there are no records from the Veteran's 
first period of military service from March 1978 to July 1982.  
Given the obvious relevance of any missing STRs showing relevant 
treatment in adjudication of the service connection claims at 
issue and that the Veteran has indicated that she received 
relevant treatment during her first period of service, the Board 
finds it necessary to remand her service-connection claims to 
ensure that all proper avenues for securing these records have 
been pursued and to afford the Veteran every benefit of 
assistance from VA.  Therefore, the AOJ should contact the 
National Personnel Records Center (NPRC) to determine if there 
are any missing STRs, and then make a Formal Finding of 
Unavailability if no additional STRs are secured.  The Veteran 
also indicated that she was provided treatment for both the 
calluses of her left foot, and her ulcer at the Ft. Lewis 
Hospital in 1982.  See the DRO hearing pges. 3-4.  As this 
treatment also would be relevant to her current claims for 
service connection, the AOJ should request any relevant clinical 
records from Ft. Lewis from 1982.  

Second, the Veteran has also indicated that she has received 
relevant treatment from the VA.  See the Veteran's June 2006 VA 
Form 9.  The Board emphasizes that in addition to the general 
duties regarding Federal records noted above, records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Third, the Board concludes that the record as it stands now 
merits a VA medical examination regarding her claims of service 
connection for left arm carpal tunnel syndrome, right arm ulnar 
neuritis and carpal tunnel syndrome, and for a stomach disorder.  

Regarding her claim for service connection for left arm carpal 
tunnel syndrome, the Veteran's STRs show relevant treatment 
during service.  In particular, the Veteran was treated for 
bilateral arm pain in October 1988 as the residual of a motor 
vehicle accident which occurred in January 1988.  The Veteran's 
STRs also show that she received treatment for left arm 
epicondylitis from November 1993 to February 1994.  Subsequent to 
her service, the Veteran was granted service connection for left 
arm epicondylitis in October 1994.  Furthermore, after her 
military service, she was diagnosed with bilateral carpal tunnel 
syndrome in February 2004.  After this diagnosis, the Veteran has 
continued to receive treatment, including VA treatment, and the 
Veteran has indicated that the manifestations of her left arm 
carpal tunnel syndrome have been consistently problematic since 
her military service.  See the Veteran's November 2005 claim, 
April 2005 statement, and June 2006 VA Form 9.  As such, there is 
evidence of relevant in-service and current treatment, and 
evidence that these may be connected.  Finally, the Veteran's 
representative in the June 2010 Informal Brief of Appellant in 
Appealed Case has also raised the possibility of a relationship 
between the current left arm carpal tunnel syndrome and her 
service-connected epicondylitis.  

Regarding the Veteran's claim for service connection for right 
arm ulnar neuritis and carpal tunnel syndrome, as noted above the 
Veteran was provided treatment for right arm pain and numbness 
subsequent to the January 1988 motor vehicle accident in October 
1988.  The Veteran received further treatment during her military 
service for her right arm in February, March, and June 1989.  The 
Veteran was also treated for right arm epicondylitis in March 
1994.  Subsequent to her service, she was diagnosed with right 
arm ulnar neuritis, and bilateral carpal tunnel syndrome in 
February 2004.  Treatment records also show that she has been 
receiving ongoing treatment for her right arm including for right 
arm epicondylitis and carpal tunnel syndrome, and that the 
Veteran has complained that the manifestations of this disorder 
have been consistent since service.  See the Veteran's November 
2005 claim, April 2005 statement, and June 2006 VA Form 9; see 
also the VA medical treatment record dated in June 2005.  As with 
the left arm claim, there is evidence of relevant in-service and 
current treatment of the right arm, and evidence that these may 
be connected.

Regarding the Veteran's claim for a stomach disorder, STRs show 
that the Veteran was treated for stomach pain in September 1986, 
and that in January 1991, when reviewing her medical history 
during an examination, she indicated that she was experiencing 
chronic indigestion.  Subsequently, the Veteran's medical 
treatment records show that she has been diagnosed with and 
treated for GERD.  See the VA medical treatment records dated in 
July 2005, and the private treatment record dated in June 2007.  
The Veteran has also indicated that this history has been 
consistent since service.  See the Veteran's January 2005 claim, 
and April 2005 statement; see also the DRO hearing transcript pg. 
4.  Again, the evidence of record reveals relevant in-service and 
current treatment for the Veteran's stomach condition, and 
evidence that these may be connected.

Therefore, regarding the Veteran's claims of service connection 
for left arm carpal tunnel syndrome, right arm ulnar neuritis and 
carpal tunnel syndrome, and a stomach disorder, the evidence is 
not sufficient to allow the Board to grant at this time.  
However, regarding these claims, the minimum standard for 
requiring a VA medical examination is "an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the appellant's service or with another 
service-connected disability."  See McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4).  The standard for requiring a VA medical 
examination is quite low.  As such, based on the evidence of 
record of current disorders which may be connected to service, 
and the Court's decision in McLendon, VA medical examinations and 
opinions are needed to determine the nature and etiology of these 
disorders, and any relationship these conditions may have to her 
military service.

Since the award of service connection for further disabilities 
could impact the Veteran's claim for a 10 percent rating for 
multiple noncompensable disorders under 38 C.F.R. § 3.324, this 
issue is inextricably intertwined with the service connection 
claims being remanded for further development.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting 
that where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance of 
piecemeal litigation require that the claims be adjudicated 
together).  As such, the claim of entitlement to service 
connection for multiple noncompensable disorders must also be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC and attempt to ascertain 
whether there are any STRs available from 
the Veteran's service from March 1978 to 
July 1982.  

	Also, request any clinical treatment 
records of the Veteran's left foot 
calluses or stomach disorder at the Ft. 
Lewis, Washington hospital, dating from 
1982.

	All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If records are 
unavailable or simply do not exist, or 
further attempts to obtain them would be 
futile, a negative reply to this effect is 
required.  

2.	Ask the Veteran to identify all health 
care providers that provided relevant 
treatment since May 2006, and attempt to 
obtain records from each health care 
provider that she identifies, if such 
records are not already in the claims 
file.

	Whether or not the Veteran has identified 
any new records, the AOJ must attempt to 
obtain all relevant VA medical treatment 
records dated after May 2006 which is the 
most recent VA medical treatment record in 
the Veteran's case file.  

	All attempts to secure such records must 
be documented in the claims file.  If 
certain records are unavailable or simply 
do not exist, or further attempts to 
obtain them would be futile, a negative 
reply to this effect is required.

3.  Send the Veteran a letter which complies 
with all notice and assistance 
requirements set forth in the VCAA and 
subsequent interpretive authority, 
concerning the matter of secondary service 
connection for the issue appeal pursuant 
to Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

4.	Arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate 
specialist, to determine the nature and 
etiology of her current left and right arm 
conditions.  She is hereby advised that 
failure to report for her scheduled VA 
examination, without good cause, may have 
adverse consequences for her claim.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of her pertinent 
medical history.  The examination report 
must indicate whether such review was 
accomplished.  

Regarding her left arm, the examiner should 
acknowledge:  her treatment during her 
service of bilateral arm pain in October 
1988, left arm epicondylitis from November 
1993 to February 1994, the Veteran's stated 
history of arm problems dating from 
service, and any new evidence obtained 
following this remand.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to address the 
following issues:

A)	Please review the Veteran's history of 
left arm carpal tunnel syndrome 
including the date of onset and 
history of symptoms.

B)	Is it at least as likely as not (50 
percent or more probable) that the 
Veteran's current left arm carpal 
tunnel syndrome is related to the 
Veteran's military service from March 
1978 to July 1982 and from October 
1985 to September 1994?

C)	Is it at least as likely as not that 
the Veteran's currently left arm 
carpal tunnel syndrome is caused by 
or aggravated (permanently worsened 
beyond normal progression of the 
disorder) by her service-connected 
left arm epicondylitis? 

D)	Please also address any intercurrent 
causes, such as the Veteran's post-
service work history.

Regarding her right arm, the examiner 
should acknowledge:  her treatment during 
her service of arm pain and numbness dating 
from October 1988 to June 1989, March 1994 
treatment for right arm epicondylitis, and 
the Veteran's claimed history of right arm 
pain dating from service, as well as any 
new evidence obtained following this 
remand.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to address the 
following issues:

A)	Please provide a review the Veteran's 
history of right arm ulnar neuritis 
and carpal tunnel syndrome including 
the date of onset and history of 
symptoms.

B)	Is it at least as likely as not (50 
percent or more probable) that either 
the Veteran's current right arm ulnar 
neuritis or her carpal tunnel syndrome 
are related to the Veteran's military 
service from March 1978 to July 1982 
and from October 1985 to September 
1994?

C)	Please also address any intercurrent 
causes, such as the Veteran's post-
service work history.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.  

5.	Arrange for the Veteran to undergo a VA 
examination, by an appropriate specialist, 
to determine the nature and etiology of her 
current stomach condition.  She is hereby 
advised that failure to report for her 
scheduled VA examination, without good 
cause, may have adverse consequences for 
her claim.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of her pertinent 
medical history.  The examination report 
must indicate whether such review was 
accomplished.  

In particular, the examiner should 
acknowledge:  the Veteran's claimed history 
of stomach problems dating from service, 
her treatment in September 1986 and medical 
history report of January 1991, her sternal 
pain of September 1993, and her statements 
regarding the history of her disorder, as 
well as any new evidence obtained following 
this remand.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to address the 
following issues:

A)	Please review the Veteran's history of 
a stomach disorder, including the date 
of onset of her stomach disorder and 
the history of symptoms of this 
disorder.

B)	Is it at least as likely as not (50 
percent or more probable) that the 
Veteran's current stomach disorder is 
related to the Veteran's military 
service from March 1978 to July 1982 
and from October 1985 to September 
1994?

C)	Please also address any intercurrent 
causes, as relevant.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.  

6.	Then, review the Veteran's claims file and 
any new information obtained to ensure that 
the foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further adjudication of the claim.

7.	Readjudicate the claims for service 
connection for left arm carpal tunnel 
syndrome, right arm ulnar neuritis and 
carpal tunnel syndrome, stomach disorder, 
and chronic foot pain with skin growth.  
If these claims are not granted to the 
Veteran's satisfaction, send her and her 
representative a supplemental statement of 
the case (SSOC) that includes a summary of 
the evidence and discussion of all 
pertinent regulations.  Adjudication of 
claim for left arm carpal tunnel syndrome 
should include addressing service 
connection as secondary to the service-
connected left arm epicondylitis under 
38 C.F.R. § 3.310(a) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Veteran 
and her representative should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


